Citation Nr: 0307880	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-40 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a stab wound to the left arm with median 
nerve injury, status post neurolysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to 
August 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In that rating decision the RO 
granted service connection for the residuals of a stab wound 
to the left (minor) arm with median nerve injury, status post 
neurolysis and assigned a 20 percent rating for the disorder.  
The veteran perfected an appeal as to the assigned rating.  
Subsequent to the initiation of his appeal, jurisdiction of 
his claims file was transferred to the RO in Oakland, 
California.

The veteran's appeal was previously before the Board in 
January 1997 and September 2001, at which times the Board 
remanded the case to the RO for additional development.  That 
development has been completed and the case has been returned 
to the Board for further consideration of the veteran's 
appeal.


FINDING OF FACT

The residuals of a stab wound to the left arm with median 
nerve injury, status post neurolysis, are manifested by 
reduced sensation in the median distribution of the left 
hand, reduced dexterity in the hand and complaints of pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of a stab wound to the left arm with median 
nerve injury, status post neurolysis, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 4.124a, 
Diagnostic Code 8515 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher rating 
for his service-connected left upper extremity disability 
because he is no longer able to perform the work he did while 
in service due to pain and numbness in the left hand.

In the interest of clarity, after discussing certain 
preliminary matters, the Board will analyze the veteran's 
claim and render a decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.

The RO informed the veteran of the evidence needed to 
substantiate his claim in January 1997 and July 1998 by 
instructing him to identify all medical care providers who 
had treated him for the left arm disability since service.  
The RO also instructed him to provide authorizations for the 
release of medical records so that the RO could obtain the 
records of that treatment on his behalf.  The veteran 
responded by stating that all of his treatment had been 
provided by the VA medical center (MC).

The RO provided the veteran a statement of the case in August 
1995, and supplemental statements of the case in November 
1995, March 2001, June 2002, and January 2003.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing entitlement to a higher rating, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  

Significantly, in the June 2002 and January 2003 supplemental 
statements of the case the RO informed the veteran of the 
provisions of the VCAA and 38 C.F.R. § 3.159 in terms of VA's 
duty to notify him of the evidence needed to substantiate his 
claim and the relative responsibilities of the veteran and VA 
in developing the relevant evidence.

Crucially, in an April 2002 notice the RO informed the 
veteran that in order to substantiate his appeal of the 
assigned rating, he needed to submit evidence showing that 
the disability had become worse or increased in severity.  
The RO instructed him to complete a report of his medical 
history documenting the treatment he had received since 
service, and to complete authorizations for the release of 
medical information so that the RO could obtain the records 
of that treatment on his behalf.  As an alternative, the 
veteran could obtain the records and submit them to the RO.  
The RO also informed him that it was his responsibility to 
see that the records were provided to the RO.  The veteran 
responded to the April 2002 notice by providing information 
pertaining to the injury to the left median nerve.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  In 
addition, his VA vocational rehabilitation filer has been 
associated with his claims folder.  As noted in the 
Introduction, the Board remanded this case in January 1997 
and September 2001for additional evidentiary development.  
The RO provided VA medical examinations in March 1995, 
November and December 2000 and May 2002.  The reports of the 
medical examinations generally reflect that the examiners 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted 
physical examinations, and rendered appropriate diagnoses and 
opinions.  

The Board also believes that other due process concerns have 
been complied with.  See 38 C.F.R. § 3.103 (2003).  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Relevant Law and Regulations

Disability ratings  - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a),  4.1 (2002).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1995.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  This 
matter will be discussed below.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2001).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Rating neurological disabilities

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2002).  The term "incomplete paralysis," 
pertaining to peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given each nerve, whether due 
to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  The ratings for the nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. § 4.124a (2002).

Specific rating criteria

The veteran's service-connected disability is rated 20 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8515 [median nerve, paralysis of]. 
The Board observes in passing that the veteran's left upper 
extremity is his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69 (2002) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major].

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity, and a 
60 percent rating for the minor extremity, if paralysis is 
complete.  The factors indicative of complete paralysis 
consist of the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation; absence of flexion of the index finger and feeble 
flexion of the middle finger; inability to make a fist; index 
and middle fingers remain extended; inability to flex the 
distal phalanx of the thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; pain with trophic disturbances.  
38 C.F.R. § 4.124a (2002).

If paralysis is incomplete, the diagnostic code provides a 
50 percent rating for severe disability in the major 
extremity, and a 40 percent rating for severe disability in 
the minor extremity.  For moderate incomplete paralysis, a 
30 percent rating applies for the major extremity and a 
20 percent rating applies for the minor extremity.  A 
10 percent disability rating is applicable for mild 
incomplete paralysis of either extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2002).

Factual background

The evidence indicates that the service-connected disability 
of the veteran's left hand was caused by a stab wound to the 
left forearm in February 1991, which resulted in injury to 
the left median nerve and partial paralysis of that nerve.  
Neurolysis was performed while in service, but did not result 
in restoration of the full functioning of the nerve.  The 
veteran was separated from service due to the disability 
affecting the left hand.

Of record is a vocational counseling report dated February 
1994.  The veteran was still in the service, but his physical 
evaluation board had recommended that he be separated sue to 
his disability.  The veteran reported that he had limited 
mobility and use of his left arm, significant ongoing pain, 
and limitations in grip and grasping strength.  Although the 
veteran was right handed, he needed full use of his left hand 
and arm to perform his duties as a machinist.  After service, 
the veteran continued to complain of the same problems 
related to his left upper extremity.

A VA orthopedic examination in November 2000 revealed that 
the injury to the left median nerve was manifested by 
numbness involving the thumb, index finger, and palmar 
surface of the hand.  The veteran denied having any 
discomfort in the hand or forearm.  There was a 20 centimeter 
surgical scar from above the elbow to the proximal forearm 
and a five centimeter scar on the left palmar surface of the 
hand, resulting from the surgical repair to the left median 
nerve and a carpal tunnel release performed following the 
stab wound.  In addition, examination revealed a separate 
one-centimeter scar on the forearm from the actual stab 
wound.

On physical examination, the range of motion of the left 
elbow and wrist was full, with no swelling, deformity, or 
tenderness.  Grip strength in the left hand was significantly 
reduced, as was abduction of the thumb, although there was no 
evidence of atrophy in the hand.  The examiner determined 
that the stab wound had caused partial laceration of the left 
median nerve, apparently affecting the fibers going to the 
thumb and index finger, but the remainder of the median nerve 
was intact.  The examiner found that the primary symptom of 
disability was the numbness in the thumb and index finger, 
which affected the use of the digits.  
The examiner further found, however, that the veteran was 
able to perform essentially all normal physical activities, 
but experienced weakness and numbness as described.

During a December 2000 VA neurological examination the 
veteran reported having pain in the left forearm and hand 
that prevented him from sleeping, as well as reduced 
sensation and a "pins and needles" sensation in the thumb 
and index finger.  He then denied having any weakness in the 
extremity, and examination revealed muscle strength of 5/5 in 
all extremities.  The examiner specifically found no signs of 
weakness or atrophy in the left hand.  Sensory examination 
revealed decreased sensation in the index finger and thumb, 
consistent with left median nerve palsy.  Sensation was 
otherwise intact in the left upper extremity.  The examiner 
found that the scars on the left upper extremity were well-
healed.  In conducting the functional assessment of the left 
hand the neurologist determined that the manifestations were 
limited to a loss of sensation, "pins and needles" 
sensation and pain, with no motor findings or weakness.  The 
examiner determined that other than a mild loss of dexterity 
due to the numbness, the median nerve injury imposed no other 
limitations on the veteran's ability to function.

During a May 2002 VA neurological examination, the veteran 
reported having pain, tingling, and numbness in the area of 
the scar that radiated into the left hand and affected the 
first, second, and third digits.  His symptoms reportedly 
increased in cold weather and with an increase in activity.  
He stated that he was unable to carry more than 40 pounds 
with his left hand.

On examination, all scars on the left arm and hand were well 
healed, with no signs of inflammation.  There were no 
limitations in movement of the left elbow.  Strength was 
minimally reduced in the left hand grip and abduction of the 
thumb, but was otherwise normal throughout the extremity.  
There was no evidence of atrophy in the area served by the 
left median nerve, no fasciculations, and no involuntary 
movements.  Sensation was reduced in the palmar aspect of the 
left thumb, the index finger, the middle finger, and the palm 
up to the wrist, but sensation was otherwise normal.  In 
reviewing the prior examinations the neurologist noted the 
absence of pain or reduced strength in the previous 
examinations, and noted that both were present during his 
examination.

In addition to the damage to the median nerve, examination 
and diagnostic testing revealed the presence of peripheral 
neuropathy in both upper extremities, which the examiner 
attributed to the veteran's use of alcohol and not to the in-
service injury.  The examiner determined that the 
manifestations due to the in-service stab wound consisted of 
left median neuropathy with minimal weakness of the left hand 
grip and left thumb, sensory reduction in the left median 
distribution of the left hand, and mild to moderate pain in 
the left upper extremity.  He also found that the left hand 
disability was stable, and had not progressed since the 
veteran's separation from service.

On orthopedic examination in May 2002 the range of motion of 
all joints in the left upper extremity was unrestricted.  The 
remainder of the examination was essentially the same as that 
found in the neurological examination, except that the 
orthopedist noted that the veteran had well-developed 
calluses on the palms of both hands that were roughly equal.  
The orthopedist also found some evidence of atrophy in the 
muscles of the left arm, but no evidence of weakness.  The 
orthopedist found no evidence of any additional functional 
limitations in the left upper extremity.


Analysis

Schedular rating

As noted by the Board above, the veteran's service-connected 
left upper extremity disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8515, which approximates moderate incomplete paralysis of the 
minor extremity.  It appears to be undisputed that the 
service-connected disability involves incomplete paralysis of 
the minor extremity.

Words such as "moderate" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
4.6 (2001).  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), at 871.

Disability of the peripheral nerves is to be evaluated based 
on the degree of impairment of motor and sensory function.  
In accordance with Diagnostic Code 8515, a 40 percent rating 
is applicable for the minor extremity if the disability due 
to incomplete paralysis of the median nerve is severe.  
38 C.F.R. §§ 4.120, 4.124a (2002).

The veteran has reported that he experiences pain in the left 
hand and forearm, and numbness in the left hand, which 
prevents him from doing the work for which he was trained in 
the Navy.  

The Board initially observes that the medical evidence 
indicates that, in addition to the service-connected stab 
wound residuals of the left upper extremity, the veteran has 
bilateral peripheral neuropathy, evidently due to alcohol 
abuse.  See the report of the May 2002 VA neurological 
examination.  In evaluating the veteran's service-connected 
disability, the Board can take into account only pathology 
which has been medically identified as being associated with 
such.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The VA examinations in November and December 2000 and May 
2002 revealed somewhat inconsistent evidence regarding the 
manifestations of the in-service injury in terms of the 
degree, if any, of weakness and pain.  In accordance with 
38 C.F.R. § 4.3, those inconsistencies will be resolved in 
the veteran's favor by finding that since his separation from 
service the residuals of the stab wound are manifested by 
reduced sensation in the median distribution of the hand, 
reduced strength variously described as minimal to 
significant, and complaints of pain.  There is no evidence of 
any deformity of the left hand; limited movement of the 
fingers, thumb, or wrist; or atrophy in the muscles of the 
hand.  The veteran is able to lift up to 40 pounds with the 
left hand, and as shown by the calluses on the hand uses it 
equally with the right hand.  As described in detail in the 
factual background section above, examiners generally have 
found that the left hand disability would have little impact 
on the veteran's ability to perform normal activities.  

After having carefully considered the matter, the Board has 
concluded that the veteran's service-connected left upper 
extremity disability is no more than moderate in severity.  
It is clear that, although some pain and reduced sensation is 
present in the left hand, the veteran has approximately full 
functional use of that hand.  See 38 C.F.R. § 4.10 (2002).   
The clinical evidence shows that the service-connected 
disability is productive only of some diminished left hand 
dexterity.  The Board finds, therefore, that the 
manifestations of the residuals of the stab wound are no more 
than moderate.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

A review of the evidence leads the Board to the conclusion 
that the veteran's service-connected left upper extremity has 
not changed appreciably since he left service.  The May 2002 
VA examiner stated such, and there is no objective evidence 
which contradicts this.  Accordingly, the Board concludes 
that the criteria for a disability rating in excess of 
20 percent have not been met since the veteran's separation 
from service.    

Esteban considerations

As discussed by the Board above, separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2001); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2001); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In addition to the nerve injury, the service-connected 
disability includes the surgical scars and the original scar 
from the stab wound on the left forearm.  In accordance with 
38 C.F.R. § 4.118, a separate compensable disability rating 
for the scars could  be assigned if the evidence established 
that the scars are poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or productive 
of limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805.  The evidence does not 
indicate that any of these criteria are met, and a separate 
rating for the scars is not warranted.


Extraschedular consideration

In the May 2002 supplemental statement of the case the RO 
determined that the veteran's disability did not present such 
an unusual disability picture to warrant consideration of an 
extra-schedular rating.  The Court has held that if the 
evidence of record shows exceptional or unusual circumstances 
or the veteran has asserted that the schedular rating is 
inadequate, the Board must specifically adjudicate the issue 
of entitlement to an extra-schedular rating.  Colayong v. 
West, 12 Vet. App. 524, 536 (1999); 38 C.F.R. § 3.321(b) 
(2002).  If the evidence indicates that an extra-schedular 
rating may be warranted, the case must be referred to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extra-schedular 
rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
VAOPGCPREC 6-96.

An extra-schedular rating could apply if the case presented 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular criteria.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) 
(2002).  

In this case, the veteran has pointed to no exceptional or 
unusual features of his disability, and the Board has 
identified none.  The evidence does not show that the 
residuals of the stab wound have resulted in any 
hospitalizations, much less frequent hospitalizations, since 
the veteran's separation from service, nor has he sought 
regular medical treatment for several years.  Although he 
stated that he had changed employment due to his service-
connected disability, the evidence does not show that the 
disability has caused marked interference with employment.  
According to his statements, the veteran has been regularly 
employed since his separation from service.  There is nothing 
exceptional or unusual concerning the clinical presentation 
of the veterans disability.  As described above, various VA 
examiners have described the stab wound residuals as 
productive of pain and loss of sensation and dexterity in the 
left hand.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that referral for consideration 
of an extra-schedular rating in the first instance is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal 
dis'd per curium, 9 Vet. App. 253 (1996).

Conclusion

For the reasons expressed above, the Board has determined 
that the preponderance of the evidence is against the appeal 
to establish entitlement to a disability rating in excess of 
20 percent for the residuals of a stab wound to the left arm 
(minor) with median nerve injury, status post neurolysis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a stab wound to the left arm (minor) 
with median nerve injury, status post neurolysis, is denied.



______________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

